                                                                                               FILED
                                                                                      2019 May-09 AM 10:41
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA
                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ANOTONIO JONES,                              )
                                             )
      Plaintiff,                             )
                                             )     Civil Action No.:
vs.                                          )     2:17-CV-01570-AKK
                                             )
SAVAGE SERVICES                              )
CORPORATION,                                 )
                                             )
      Defendant.                             )

                   MEMORANDUM OPINION AND ORDER

        Antonio Jones filed this lawsuit against Savage Services Corporation

(“SSC”) alleging race discrimination, harassment, hostile work environment, and

retaliation claims under Title VII of the Civil Rights Acts of 1964, 42 U.S.C. §

2000e-2, and Section 1981 of the Civil Rights Act of 1866 as amended, 42 U.S.C.

§ 1981. Doc. 1. Before the court is SSC’s motion to dismiss Jones’ complaint due

to circumstances implicating the equitable principles of judicial estoppel and

subject matter jurisdiction. 1 Doc. 24. The motion to dismiss is fully briefed and

ripe for review, docs. 24 and 26, and is due to be granted in part.

      I. STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(1) authorizes a motion to dismiss

based on the defense that the court lacks subject-matter jurisdiction. Fed. R. Civ.

1
  Jones subsequently filed a motion to amend, doc. 28, to address the judicial estoppel and
jurisdiction issues SSC raises in its motion to dismiss.
                                                  1
P. 12(b)(1). Rule 12(b)(1) motions come in two forms—facial, where the inquiry

is confined to the allegations in the complaint, or factual, where the court is

permitted to look beyond the complaint to extrinsic evidence.           Lawrence v.

Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).             When deciding a factual

challenge, the court may hear conflicting evidence and decide the factual issues

that bear on jurisdiction. Colonial Pipeline Co. v. Collins, 921 F.2d 1237, 1243

(11th Cir. 1991). In other words, “when a defendant properly [raises a factual]

challenge[ ] [to] subject matter jurisdiction under Rule 12(b)(1) ... ‘no presumptive

truthfulness attaches to plaintiff’s allegations, and the existence of disputed

material facts will not preclude the trial court from evaluating for itself the merits

of the jurisdictional issue.’” Morrison v. Amway Corp., 323 F.3d 920, 925 (11th

Cir. 2003) (quoting Lawrence, 919 F.2d at 1529). “In the face of a factual

challenge to subject matter jurisdiction, the burden is on the plaintiff to prove that

jurisdiction exists.” OSI, Inc. v. United States, 285 F.3d 947, 951 (11th Cir. 2002).

      However, the court “should only rely on Rule 12(b)(1) ‘[i]f the facts

necessary to sustain jurisdiction do not implicate the merits of plaintiff’s cause of

action.’” Morrison, 323 F.3d at 925 (quoting Garcia v. Copenhaver, Bell &

Assocs., 104 F.3d 1256, 1261 (11th Cir. 1997)). Instead, “[w]hen the jurisdictional

basis of a claim is intertwined with the merits, the district court should apply a

Rule 56 summary judgment standard when ruling on a motion to dismiss which

asserts a factual attack on subject matter jurisdiction.” Lawrence, 919 F.2d at 1530.
                                          2
This approach is designed “‘to allow jurisdictional dismissals only in those cases

where the federal claim is clearly immaterial or insubstantial.’” Garcia, 104 F.3d at

1261 (quoting Williamson v. Tucker, 645 F.2d 404, 416 (5th Cir. 1981)). Thus, “it

is extremely difficult to dismiss a claim for lack of subject matter jurisdiction,” at

least when the jurisdictional challenge is intertwined with the substantive merits of

the action. Id. at 1260. Here, SSC’s motion relies on evidence outside the

pleadings, and the court construes its jurisdictional challenge as factual.

      II. FACTUAL BACKGROUND

      Jones, who is African American, has worked since June 2012 at SSC. Doc.

1 at 3.   His workplace trainer Randy Brisco, who is white, allegedly made

disparaging comments about African American churches and conveyed his

preference for hiring white applicants. Id. at 4. Jones complained about these

comments to his General Manager apparently to no avail. Id. at 5. In June 2015,

after Russ Shinert became the new General Manager, Jones again complained

about Brisco and attempted unsuccessfully to contact SSC’s corporate office after

Shinert took no action. Id. That same month, SSC instructed Jones to sign a

“responsibilities duties form” following a complaint by Brisco that Jones was

purportedly leaving trucks without fuel. Id. at 6. Roughly a month later, SSC

discharged Jones for “stealing time.” Id. at 7-8. Jones disputes this allegation,

contending that Brisco, who is responsible for time cards, never raised any issues

about time entries with Jones. Id.         Jones subsequently filed a charge of
                                           3
discrimination with the Equal Employment Opportunity Commission (“EEOC”).

Doc. 1 at 3.

       Nearly a year after filing his EEOC charge, Jones filed a Chapter 13

Voluntary Petition. Doc. 24-1. In response to the required disclosure of assets,

liabilities, and creditors, Jones declared under the penalty of perjury that he was

not a party in any lawsuit, court action, or administrative proceeding and that he

had no claims against third parties, including lawsuits, employment disputes, or

rights to suits. Doc. 24-1 at 14, 32.        Approximately a year after the bankruptcy

filing, the EEOC issued Jones a notice of right to sue, and Jones filed this lawsuit

on the day after the bankruptcy court confirmed his Chapter 13 bankruptcy plan.2

Docs. 1; 24-2 at 12.

       III. ANALYSIS

       SSC raises two arguments in support of dismissal: (1) that Jones is judicially

estopped from pursuing this lawsuit in light of his failure to disclose it as an asset

in his bankruptcy case, doc. 24 at 5-13, and (2) that Jones lacks judicial standing

because only his bankruptcy trustee can pursue legal claims that are the property of

the bankruptcy estate, id. at 13-15. In response, Jones acknowledges his failure to

disclose and asks to amend his bankruptcy filings to reflect his EEOC charge and

2
  The confirmation of a bankruptcy plan does not mean that the bankruptcy case has been
discharged. See 11 U.S.C. § 1328(h). Jones’ Chapter 13 bankruptcy docket, doc. 24-1, indicates
that his case was pending at the time that he filed this lawsuit. Although his amended
bankruptcy plan was approved September 22, 2017 and later settled on March 21, 2018, Jones
has offered no indication that his bankruptcy case has since been discharged as of the entry of
this order. Docs. 24-1 at 12; 31-1.
                                               4
this lawsuit. In lieu of dismissal, Jones asks the court to allow him to amend the

complaint to include the trustee as a party plaintiff. Doc. 26 at 1-2. The court will

address first the judicial estoppel contention in Section A, followed by the

jurisdictional issue in Section B.

      A. Judicial Estoppel

      The doctrine of judicial estoppel “protect[s] the integrity of the judicial

process by prohibiting parties from changing positions according to the exigencies

of the moment.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001). “Judicial

estoppel applies when (1) a party takes an inconsistent position under oath in a

separate proceeding, and (2) the party’s inconsistent positions were ‘calculated to

make a mockery of the judicial system.’” Silva v. Pro Transp., Inc., 898 F.3d 1335,

1339 (11th Cir. 2018) (quoting Slater v. United States Steel Corp., 871 F.3d 1174,

1181 (11th Cir. 2017)). A plaintiff takes an inconsistent position when he “assert[s]

in the civil lawsuit that he has a claim against the defendant while denying under

oath in the bankruptcy proceeding that the claim exists.” Id.

      To demonstrate Jones’ inconsistent positions under oath, SSC contends that

Jones failed to disclose his EEOC charge in his initial bankruptcy petition and also

failed to amend his financial statements to reflect this lawsuit as an additional

asset. Doc. 24 at 6-8. Indeed, the evidence indicates that although Jones filed his

EEOC charge before his bankruptcy petition, he declared under the penalty of

perjury in his petition that he had no pending claims against third parties, including
                                          5
administrative proceedings. Doc. 24-1 at 14, 32. Thus, Jones violated his initial

duty to disclose the pending EEOC charge. See Barger v. City of Cartersville, Ga.,

348 F.3d 1289, 1292 (11th Cir. 2003), overruled on other grounds by Slater, 871

F.3d at 1174 (citing 11 U.S.C. § 541(a)) (The “property of the bankruptcy estate

includes all potential causes of action that exist at the time petitioner files for

bankruptcy.”); Casanova v. Pre Sols., Inc., 228 F. App’x 837, 841 (11th Cir. 2007)

(noting that “pending EEOC charges” constitute disclosable administrative

proceedings and “other contingent and unliquidated claims.”).

      Moreover, Jones also had a continuing duty to amend his bankruptcy filings.

This duty does not “end once the forms are submitted to the Bankruptcy Court;

rather a debtor must amend his financial statements if circumstances change.”

Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1276 (11th Cir. 2010) (holding that

the doctrine of judicial estoppel barred plaintiff’s action because she failed to

disclose her workers compensation claim in the initial bankruptcy petition and her

subsequently filed discrimination suit as a contingent asset). The record indicates

that Jones failed to amend his bankruptcy petition to disclose this lawsuit as a legal

or equitable interest in his bankruptcy case, and Jones never explains why he failed

to do so. Docs. 24-2; 26.      See Robinson, 595 F.3d at 1274 (noting that the

continuing duty to disclose applies in both Chapter 13 and Chapter 7 bankruptcies

alike due to the need for complete and honest disclosures in all types of

bankruptcies). Because Jones signed his bankruptcy petition “declar[ing] under
                                          6
penalty of perjury that the information provided is true and correct,” doc. 24-1 at 6,

30, the court finds that Jones maintained inconsistent positions under oath for at

least 26 months 3 in proceedings before the Bankruptcy Court and this court.

       The court must now determine if Jones’ inconsistent position was designed

to make a “mockery of the judicial system.” Slater, 871 F.3d at 1180. Such a

finding requires “intentional contradictions, not simple error or inadvertence.”

Robinson, 595 F.3d at 1275. However, rather than automatically assume that “less

sophisticated debtors” intend to mock the judicial system by failing to properly

disclose assets in bankruptcy proceedings, the court must consider “all the facts

and circumstances of the particular case.” Slater, 871 F.3d at 1178. This analysis

includes

       the plaintiff’s level of sophistication, whether and under what
       circumstances the plaintiff corrected the disclosures, whether the
       plaintiff told his bankruptcy attorney about the civil claims before
       filing the bankruptcy disclosures, whether the trustee or creditors were
       aware of the civil lawsuit or claims before the plaintiff amended the
       disclosures, whether the plaintiff identified other lawsuits to which he
       was party, and any findings or actions by the bankruptcy court after
       the omission was discovered.

Id.

       These factors weigh against Jones. As an initial matter, the court cannot

presume that Jones has a minimal level of sophistication. To the contrary, this was

the second bankruptcy petition in which Jones was represented by his bankruptcy
3
 Jones filed for Chapter 13 bankruptcy in August 2016 without initially disclosing his EEOC
charge, and the court only became aware of bankruptcy case after SSC filed a motion to dismiss
in October 2018. See docs. 24, 24-1.
                                              7
counsel. Docs. 24-1 at 7; 24-3 at 4, 24-4 at 1.         Additionally, Jones only

acknowledged his bankruptcy petition and pending equitable interest in this lawsuit

after SSC exposed his inconsistency in the motion to dismiss. See doc. 24; Dzakula

v. McHugh, 746 F.3d 399, 401–02 (9th Cir. 2013) (“[P]articularly in light of the

timing of Plaintiff’s amendment and her choice not to file a declaration explaining

her initial error, no reasonable fact-finder could conclude that the omission was

inadvertent or mistaken.”). Moreover, Jones is only now making an effort to

amend his petition and disclose this action in Bankruptcy Court which creates an

inference of manipulation. See Weakley v. Eagle Logistics, 2017 WL 3781339, at

*5 (N.D. Ala. Aug. 31, 2017), aff’d, 894 F.3d 1244 (11th Cir. 2018) (noting that

the debtor created a “strong inference of intentional manipulation” because he

made no efforts to amend his bankruptcy petition and did little to dispel this

inference).   In light of Jones’ failure to adequately dispute the allegations of

improper disclosure, or to offer a reason for why the judicial estoppel doctrine

should not apply, the court “may infer deliberate or intentional concealment based

upon the undisputed facts in the proceedings.” Id. at * 4 (“Plaintiff’s failure to

amend his schedule of assets would not be fatal if the record supported Plaintiff’s

assertion that the omissions resulted from inadvertence or oversight.”); see De

Leon v. Comcar Indus., Inc., 321 F.3d 1289, 1292 (11th Cir. 2003) (holding that

because the plaintiff “certainly knew about his claim and possessed a motive to



                                        8
conceal it,” the court could infer from the record his intent “to make a mockery of

the judicial system”).

       The court turns next to Jones’ efforts to amend his bankruptcy pleading

after-the-fact in an effort to avoid application of the judicial estoppel doctrine.

Jones asks the court to excuse his initial behavior in light of the subsequent

amendment to his complaint in this court. The court declines to do so because “the

Eleventh Circuit has not accepted a debtor’s stratagem of waiting for the opposing

side to raise the doctrine of judicial estoppel and then amending Bankruptcy

schedules as a proper means of rectifying the fault and avoiding the consequences

of judicial estoppel,” Bros. v. Bojangles’ Restaurants, Inc., 2013 WL 6145332, at

*9 (N.D. Ala. Nov. 21, 2013). Indeed, the Eleventh Circuit has said that granting

the relief Jones requests would allow debtors to “always undo the application of

the judicial estoppel doctrine [and] render it toothless.”4                Weakley v. Eagle

Logistics, 894 F.3d 1244, 1247 (11th Cir. 2018), cert. denied, No. 18-6694, 2019

WL 113407 (U.S. Jan. 7, 2019). For all these reasons, the court finds that Jones is

estopped from pursuing monetary claims in this action. See also Burnes v. Pemco

Aeroplex, Inc., 291 F.3d 1282, 1288-89 (11th Cir. 2002), overruled on other


4
  Recognizing “the risk that the application of judicial estoppel will give the civil defendant a
windfall at the expense of innocent creditors,” the Eleventh Circuit instructed that “equitable
principles dictate that courts proceed with care and consider all the relevant circumstances.”
Slater, 871 F.3d at 1186. These relevant circumstances include the principles behind the
doctrine – i.e. “[j]udicial estoppel serves to prevent the perversion of the judicial process and
protect its integrity” – and the need to ensure that courts do not “render it toothless.” Weakley,
894 F.3d at 1247.
                                                 9
grounds by Slater, 871 F.3d 1174, (“[J]udicial estoppel barred the plaintiff-

appellant from pursuing claims for monetary damages, [but] the doctrine did not

prohibit him from pursuing claims which add no monetary value to the bankruptcy

estate.”).

       B. Subject Matter Jurisdiction

       SSC also argues that Jones lacks standing to pursue his Title VII

employment claims because those claims belong to the bankruptcy estate and

trustee. Doc. 24 at 13-15. Although SSC is correct that Jones lacks standing for

monetary damages, see Section A, supra, the judicial estoppel doctrine does not

prohibit Jones from “pursuing claims which add no monetary value to the

bankruptcy estate,” Barger, 348 F.3d at 1297.           Additionally, in Slater, the

Eleventh Circuit noted that “when a debtor’s assets include a civil claim, the claim

will be treated differently depending upon whether the bankruptcy is a Chapter 7 or

a Chapter 13 proceeding.” 871 F.3d at 1179–80.         Although a Chapter 7 debtor

forfeits his prepetition assets to the estate thereby giving the trustee standing to

pursue civil claims, “a Chapter 13 debtor retains standing to continue to pursue the

civil claim.” Id. See also 11 U.S.C. § 1303; Fed. R. Bankr. P. 6009 (“With or

without court approval, the trustee or debtor in possession may prosecute . . . any

pending action or proceeding by . . . the debtor, or commence and prosecute any

action or proceeding in behalf of the estate before any tribunal.”). Accordingly,

SSC has failed to persuade the court it must dismiss the lawsuit in its entirely.
                                          10
      IV. CONCLUSION AND ORDER

      For these reasons, SSC’s motion to dismiss, doc. 24, is GRANTED solely

as to Jones’ claims for monetary relief. Consequently, Jones is ESTOPPED from

seeking monetary relief for his Title VII employment claims against SSC. Jones’

motion to amend the complaint, doc. 28, is DENIED. Jones may proceed with his

claims for injunctive, declaratory, or other non-monetary relief.

      In light of this decision, SSC’s motion to stay discovery and other deadlines,

doc. 25, is MOOT, and the Joint Motion to Extend Deadlines, doc. 30, is

GRANTED. Accordingly, the Scheduling Order, doc. 22, is AMENDED as

follows:

      2. Discovery: All discovery is to be commenced in time to be completed by

September 10, 2019.

      12. Dispositive Motions: All potentially dispositive motions should be filed

by September 30, 2019.


      15. Additional Conferences: Final Pretrial Conference will be held on

March 11, 2020 at 10:15 a.m. at the Hugo L. Black, U. S. Courthouse in

Birmingham, Alabama.


      16. Mediation: In order to give the parties an opportunity to reconsider

mediation, the court will issue an order referring this case to mediation on August

10, 2019 unless a party objects.

                                         11
     17. Trial: This case is set for trial on April 20, 2020 at 9:00 a.m. at the Hugo

L. Black, U. S. Courthouse in Birmingham, Alabama


     DONE the 9th day of May, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        12
